***********************************************
    The “officially released” date that appears near the be-
ginning of each opinion is the date the opinion will be pub-
lished in the Connecticut Law Journal or the date it was
released as a slip opinion. The operative date for the be-
ginning of all time periods for filing postopinion motions
and petitions for certification is the “officially released”
date appearing in the opinion.

   All opinions are subject to modification and technical
correction prior to official publication in the Connecticut
Reports and Connecticut Appellate Reports. In the event of
discrepancies between the advance release version of an
opinion and the latest version appearing in the Connecticut
Law Journal and subsequently in the Connecticut Reports
or Connecticut Appellate Reports, the latest version is to
be considered authoritative.

   The syllabus and procedural history accompanying the
opinion as it appears in the Connecticut Law Journal and
bound volumes of official reports are copyrighted by the
Secretary of the State, State of Connecticut, and may not
be reproduced and distributed without the express written
permission of the Commission on Official Legal Publica-
tions, Judicial Branch, State of Connecticut.
***********************************************
CITY OF HARTFORD v. HARTFORD POLICE UNION
                (AC 44230)
                        Cradle, Clark and Norcott, Js.

                                    Syllabus

The plaintiff city sought to vacate an arbitration award issued in connection
    with its alleged breach of a collective bargaining agreement that it had
    entered into with the defendant police union. Between March, 2017, and
    June, 2018, all five of the city’s police captains retired and their positions
    remained vacant until September, 2018, when they were filled simultane-
    ously. The union filed a grievance, alleging that the city had violated
    the terms of certain appendices to the agreement, which it claimed
    required the city to maintain five police captain positions at all times.
    The parties submitted the issue for arbitration. An arbitration panel
    found that the city had violated the agreement by leaving open the
    vacancies and awarded each of the employees who were appointed to
    the position of police captain in September, 2018, an amount equal to
    the difference between their rate of pay on the date when the first
    police captain retired and their rate of pay on the date when they
    were appointed police captain, for the period between March, 2017, and
    September, 2018, not including any overtime worked during that period.
    The city filed an application to vacate the arbitration award, which the
    trial court denied, and the city appealed to this court. Held:
1. The trial court properly rejected the city’s claim that the panel exceeded
    its authority in violation of the applicable statute (§ 52-418 (a) (4)) in
    finding that the city violated the agreement: although the agreement did
    not explicitly state that the city must employ five police captains at all
    times, the panel interpreted the language of the agreement in such a
    manner, such an interpretation was not unreasonable, and the city’s
    disagreement with the interpretation was not sufficient to establish that
    the panel had exceeded its authority; moreover, the city could not prevail
    on its claim that the award failed to draw its essence from the agreement
    or that the panel was dispensing its own brand of industrial justice,
    because the award referenced only the appendices of the agreement
    that were referenced in the submission to arbitration and the panel’s
    reference to the contractual requirement that the city fill vacancies
    within a specified period of time underscored its good faith effort to
    construe and apply the relevant terms of the agreement in the context
    of the questions submitted to it.
2. The city could not prevail on its claim that, because the award was
    inconsistent with the agreement, which explicitly stated that police
    captains were not entitled to overtime pay, the panel exceeded its author-
    ity in fashioning the remedy: the agreement did not provide a remedy
    for the violation at issue nor did it prohibit back pay and, therefore,
    back pay was not inconsistent with the agreement; moreover, the agree-
    ment did not require a prevailing party who established that he or she
    should have been promoted at an earlier date to return the salary,
    including overtime pay, that he or she was previously paid for work
    performed.
       Argued December 1, 2021—officially released March 8, 2022

                              Procedural History

   Application to vacate an arbitration award, brought
to the Superior Court in the judicial district of Hartford,
where the matter was tried to the court, M. Taylor, J.;
judgment denying the application to vacate, from which
the plaintiff appealed to this court. Affirmed.
  Alexandra D. Lombardi, deputy corporation counsel,
for the appellant (plaintiff).
   Marshall T. Segar, for the appellee (defendant).
                         Opinion

   CRADLE, J. The plaintiff, the city of Hartford (city),
appeals from the judgment of the trial court denying
its motion to vacate an arbitration award finding that
it violated its collective bargaining agreement (agree-
ment) with the defendant, the Hartford Police Union
(union). On appeal, the city claims that the court erred
in concluding that the arbitration panel (panel) did not
exceed its authority in violation of General Statutes
§ 52-418 (a) (4) in (1) finding that the city violated the
agreement and (2) ordering retroactive pay as a remedy,
in addition to the overtime pay already received for
that same time period. We affirm the judgment of the
trial court.
   The following undisputed facts and procedural his-
tory are relevant to the city’s claims on appeal. As of
March 3, 2017, there were five police captains employed
by the Hartford Police Department. Beginning on that
date those police captains began serially retiring over
the course of approximately fifteen months, until the
last of the five retired on June 15, 2018. All five of the
captain positions remained vacant until September 23,
2018, when they all were filled simultaneously.
   On November 15, 2018, the union filed a grievance
alleging that, as of March 4, 2017, when the first of the
five captains retired, the number of captains fell below
the mandated number of captains required by Appendix
I of the agreement, which provides in relevant part:
‘‘[F]ive (5) Police Captains shall be appointed prior
to August 15, 1994 and the positions authorized for
Lieutenant shall be filled prior to January 1, 1995. These
positions shall not be decreased to allow for the
assigning of Deputy Chief.’’ The union also cited Appen-
dix B of the agreement, which pertains to the compensa-
tion of members of the collective bargaining unit.
   On April 17, 2019, the parties submitted the following
agreed upon issue for arbitration: ‘‘Did the city of Hart-
ford violate Appendix I or Appendix B of the [agree-
ment] when the number of captains fell below five (5)
effective March 4, 2017? If so, what shall the remedy
be?’’ The union claimed that the city violated the agree-
ment by allowing the number of police captains to
decrease below five at any given time, and it sought
back pay and benefits for the employees who were
subsequently promoted to captain effective March 3,
2017. The city argued that the agreement did not require
that the number of police captains must be strictly
maintained at five and that the agreement did not pro-
vide for an award of back pay.
   On December 5, 2019, the panel issued its award,
finding that the city violated the agreement by leaving
the captain vacancies open until September, 2018, and
awarding the employees who were appointed on Sep-
tember 23, 2018, ‘‘an amount that represents the differ-
ence between their individual rates of pay on March 3,
2017, and the rate of pay they received when appointed
captain for the period from March 3, 2017 to September
23, 2018, not including any overtime worked.’’
  On January 3, 2020, the city filed an application to
vacate the arbitration award pursuant to § 52-418 (a)
(4) on the ground that the panel exceeded its powers
or so imperfectly executed them that a mutual, final
and definite award on the subject matter submitted was
not made.
   By way of a written memorandum of decision filed
on August 7, 2020, the court denied the city’s application
to vacate the arbitration award. In rejecting the city’s
argument that the panel exceeded its powers or so
imperfectly executed them that a mutual, final and defi-
nite award on the subject matter submitted was not
made when it found that the city had violated the agree-
ment, the court reasoned: ‘‘According to Appendix I
of the [agreement], in 1994, five of six police captain
positions were required to be filled and were not to be
reduced for the appointment of a deputy chief. Although
this language does not specifically state that these five
positions may not be decreased for any other reason,
or must be maintained, or that . . . any such vacancies
must be filled immediately, the decision of the panel
certainly does not manifest an egregious or patently
irrational application of the law.
   ‘‘Although the court disagrees that the plain meaning
of the contract language prohibits the delay of vacancy
appointments amongst the ranks of Hartford police cap-
tains, it is not an unreasonable interpretation of the
contract, taken as a whole. . . . Although the parties
have different interpretations of the language of Appen-
dix I, and although its language may be seen as ambigu-
ous, the court will not fault the panel for failing to seek
extrinsic evidence of the intent of the parties in this
matter involving arbitration.’’ (Citation omitted.)
   As to the city’s claim regarding the remedy awarded
by the panel, the court explained: ‘‘The same analysis
holds true for the remedy imposed by the panel. The
[agreement] provides no remedy for a violation of the
contract, as determined by the panel. Although retroac-
tive pay does not appear to be provided for any purpose
in Appendix B, it is not prohibited. Although the panel’s
decision reflects anguish over the elusiveness of an
accurate and appropriate measure of damages for a
perceived violation of the [agreement], imposing no
remedy for a violation of the [agreement] would provide
no real consequence or incentive to ensure future com-
pliance.
   ‘‘Without a remedy, the city would be free to avoid
its responsibilities under the contract, as determined
by the panel. Under the facts presented, the city was
not required to pay police captains wages to five individ-
uals for approximately three, four, fifteen, seventeen
and eighteen months, apparently saving the city just
less than a year’s worth of wages, on average, for five
highly compensated professionals. Instead, pursuant to
the decision of the panel, five lieutenants must be retro-
actively paid the difference between lieutenants’ and
police captains’ salaries for a period of approximately
eighteen months. It is unknown whether these pay-
ments represent an accurate and actual loss to each of
these individuals, had they been selected to fill individ-
ual vacancies as they occurred; however, it is neither
irrational to provide a measured remedy for a violation
of the [agreement], nor is the panel’s award unduly
punitive in light of the city’s apparent savings, resulting
from its failure to timely fill these higher salaried posi-
tions. Aside from these practical considerations,
importantly, the remedy is not inconsistent with any
specific prohibition on arbitration within the [agree-
ment] in this unrestricted submission to arbitration.’’
On the basis of the foregoing, the court denied the city’s
application to vacate the arbitration award. This appeal
followed.
   On appeal, the city claims that the trial court incor-
rectly denied its application to vacate the award pursu-
ant to § 52-418 (a) (4) because the panel ‘‘exceeded [its]
powers or so imperfectly executed them that a mutual,
final and definite award upon the subject matter submit-
ted was not made.’’ The city challenges the court’s
denial to vacate the arbitration award both as to the
violation of the agreement and the remedy.
   We begin by setting forth the applicable standard of
review. ‘‘The propriety of arbitration awards often turns
on the unique standard of review and legal principles
applied to decisions rendered in this forum. [Thus, judi-
cial] review of arbitral decisions is narrowly confined.
. . . Because we favor arbitration as a means of settling
private disputes, we undertake judicial review of arbi-
tration awards in a manner designed to minimize inter-
ference with an efficient and economical system of
alternative dispute resolution. . . . Parties to an arbi-
tration may make a restricted or an unrestricted submis-
sion.’’ (Internal quotation marks omitted.) Board of
Education v. New Milford Education Assn., 331 Conn.
524, 531, 205 A.3d 552 (2019).
  Here, the court correctly concluded, and the parties
do not dispute, that the submission to the panel was
unrestricted.1 ‘‘[U]nder an unrestricted submission, the
[panel’s] decision is considered final and binding; thus
the courts will not review the evidence considered by
the [panel] nor will they review the award for errors
of law or fact. . . . Even in the case of an unrestricted
submission, however, a reviewing court will vacate an
award when an [arbitration panel] has exceeded the
power granted to [it] by the parties’ submission. . . .
[A] claim that [an arbitration panel has] exceeded [its]
powers may be established under § 52-418 in either one
of two ways: (1) the award fails to conform to the
submission, or, in other words, falls outside the scope
of the submission; or (2) the [panel] manifestly disre-
garded the law.’’ (Internal quotation marks omitted.)
Id., 531–32.
   ‘‘In considering whether the [panel] exceeded [its]
powers on that basis, a reviewing court’s inquiry is
limited to a comparison of the award to the submission.
. . . [A] court cannot base the decision [regarding
whether the panel has exceeded its authority] on
whether the court would have ordered the same relief,
or whether or not the [panel] correctly interpreted the
contract. The court must instead focus on whether the
[panel] had authority to reach a certain issue, not
whether that issue was correctly decided. . . .
Because the [panel] is required to consider the submis-
sion in light of the parties’ agreement, the [panel’s]
award . . . must draw its essence from the contract
and cannot simply reflect the [panel’s] own notions of
industrial justice. But as long as the [panel] is even
arguably construing or applying the contract and acting
within the scope of [its] authority, that a court is con-
vinced [it] committed serious error does not suffice to
overturn [its] decision. . . . [E]very reasonable pre-
sumption and intendment will be made in favor of the
award and of the [panel’s] acts and proceedings. Hence,
the burden rests on the party challenging the award to
produce evidence sufficient to show that it does not
conform to the submission.’’ (Citations omitted; foot-
note omitted; internal quotation marks omitted.)
AFSCME, Council 4, Local 2663 v. Dept. of Children &
Families, 317 Conn. 238, 252–53, 117 A.3d 470 (2015).
   ‘‘[I]n determining whether the arbitration award draws
its essence from the collective bargaining agreement,
the reviewing court is limited to considering whether
the collective bargaining agreement, rather than some
outside source, is the foundation on which the arbitral
decision rests. . . . If that criterion is satisfied . . .
then [the court] cannot conclude that the [panel]
exceeded [its] authority or imperfectly executed [its]
duty. . . . Ultimately, [n]either a misapplication of
principles of contractual interpretation nor an errone-
ous interpretation of the agreement in question consti-
tutes grounds for vacatur. . . . It is not [the court’s]
role to determine whether the [panel’s] interpretation
of the collective bargaining agreement was correct. It
is enough to uphold the judgment of the court, denying
the . . . application to vacate the award, that such
interpretation was a good faith effort to interpret the
terms of the collective bargaining agreement.’’ (Cita-
tions omitted; internal quotation marks omitted.)
AFSCME, Council 4, Local 1303-325 v. Westbrook, 309
Conn. 767, 780, 75 A.3d 1 (2013).
  In interpreting an agreement, a panel ‘‘may of course
look for guidance from many sources, yet [its] award
is legitimate only so long as it draws its essence from
the collective bargaining agreement. . . . If, for exam-
ple, there was evidence that revealed that [the panel]
had reached [its] decision by consulting a ouija board,
[it would] not suffice that the award conformed to the
submission. . . . It must be emphasized, however, that
merely claiming inconsistency between the agreement
and the award will not trigger judicial examination of
the merits of the arbitration award. Rather, in the face
of such a claimed inconsistency, this court will review
the award only to determine whether it draws its
essence from the collective bargaining agreement. . . .
We will not, however, employ a broader standard of
review simply as an alternative means for determining
whether the [panel] correctly decided the issues that
were submitted to arbitration. . . .
   ‘‘Finally, we previously have stated that [m]erely
because an arbitral decision is not based on the express
terms of a collective bargaining agreement does not
mean that it is not properly derived from the agreement.
An [arbitration panel] is entitled to take cognizance of
contract principles and draw on them for guidance in
construing an agreement.’’ (Citations omitted; internal
quotation marks omitted.) Burr Road Operating Co.
II, LLC v. New England Health Care Employees Union,
District 1199, 162 Conn. App. 525, 538, 131 A.3d 1238
(2016). With these principles in mind, we turn to the
city’s claims on appeal.
                             I
  The city first claims that the trial court improperly
concluded that the panel did not err in finding that it
violated the agreement. We disagree.
   The city’s challenge to the panel’s determination that
it violated the agreement is twofold. First, the city
argues that ‘‘[t]he award at issue here was rendered in
excess of the [panel’s] authority in violation of § 52-418
(a) (4) because it is inherently inconsistent with the
agreement and fails to draw its essence [from the agree-
ment], as evidenced by the panel’s own admission in
its memorandum that ‘nothing in the agreement states
that the city must ‘‘maintain’’ five (5) captains, as stated
by the union.’ ’’ The city contends that, ‘‘[b]ecause the
panel was unable to cite to a provision of the agreement
that ‘clearly’ required the city to have five captains and
admitted that the agreement contained no requirement
to maintain five captains, but nonetheless found the city
in violation of the agreement for allowing the number
of captains to fall below five, one can only conclude
that the panel disregarded its obligation to render an
award that draws its essence from the agreement.’’
Although the city accurately asserts that the agreement
does not explicitly state that there must be five captains
employed by the Hartford Police Department at all
times, the panel interpreted the language of the agree-
ment requiring the city to hire five captains to mean
that the city must maintain five captains at all times.
We agree with the trial court that the panel’s interpreta-
tion of the agreement was not unreasonable. The city’s
argument in this regard simply reflects its disagreement
with the panel’s interpretation of the agreement. It is
well settled, however, that ‘‘[a] mere difference of opin-
ion as to the construction of the [agreement] does not
establish that the [panel] exceeded [its] authority
. . . .’’ (Internal quotation marks omitted.) AFSCME,
Council 4, Local 1303-325 v. Westbrook, supra, 309
Conn. 784.
    The city also argues that the panel’s award did not
conform to the parties’ submission. In support of this
argument, the city cites the panel’s statement that
‘‘ ‘[t]he chief of police should be held responsible for
maintaining a promotional list and discuss retirement
with current captains, in order to prevent the vacancies
that occurred in this case.’ ’’ The city contends that
this statement by the panel demonstrates that it went
beyond the scope of the submission, which was con-
fined to claimed violations of Appendices B and I of the
agreement and, instead, found a violation of Appendix
F of the agreement. Because the panel’s decision does
not reference Appendix F, the city’s argument is
unfounded. Although the panel may have considered
Appendix F, or any other sections of the agreement in
interpreting Appendices B and I, which the city
acknowledges it was entitled to do, the award’s express
reference to only Appendices B and I of the agreement
underscore the focus of the panel’s award. Moreover,
the panel’s reference to the contractual requirement
that the city fill vacancies within a specified period of
time underscores its good faith effort to construe and
apply relevant terms of the agreement in the context
of the questions submitted to it. We therefore disagree
with the city’s claims that the award failed to draw
its essence from the agreement or that the panel was
dispensing its own brand of industrial justice. Accord-
ingly, we conclude that the trial court properly rejected
the city’s claim that the panel exceeded its authority
in violation of § 52-418 (a) (4).
                            II
   The city also challenges the remedy awarded by the
panel. As stated herein, the panel’s award provided that
the five newly promoted captains receive ‘‘an amount
that represents the difference between their individual
rates of pay on March 3, 2017, and the rate of pay they
received when appointed captain for the period from
March 3, 2017 to September 23, 2018, not including
any overtime worked.’’ The city argues that the panel
exceeded its authority because the award was ‘‘incon-
sistent with the agreement, which explicitly states that
captains are not entitled to overtime pay.’’ We disagree.
  In support of this argument, the city cites § 4.2 (A) of
the agreement, which provides in relevant part: ‘‘Police
Captains shall . . . receive five percent . . . of the
base rate of their class in lieu of all overtime pay . . . .’’
Therefore, the city correctly states that police captains
are not entitled to overtime pay.
   In considering the remedy for the city’s violation of
the agreement, the panel noted: ‘‘[T]here is nothing in
the agreement that provides [for] a remedy [for the
violation in this case].’’ The panel reasoned: ‘‘It is impos-
sible to request back pay for those who would have
taken the position and the exact number of hours they
would have worked if they were captain, as opposed
to lieutenant. These discrepancies make it difficult to
make a determination as to what the remedy should be.’’
   In rejecting the city’s claim that the panel exceeded
its authority in fashioning its remedy, the court agreed
with the panel that the agreement provided no remedy
for the violation at issue but that back pay was not
prohibited by the agreement and, therefore, was not
inconsistent with it. We agree. There is nothing in the
agreement prohibiting the award of back pay in the
event of a contractual violation; nor is there a provision
in the agreement requiring a prevailing party who estab-
lishes that he or she should have been promoted at an
earlier date to return the salary that he or she was paid
for work performed. The submission also was silent
as to the potential remedies available for the panel’s
consideration. To the extent that the newly promoted
captains were permitted to maintain the compensation
they received for overtime hours that they worked dur-
ing the time period at issue, we cannot conclude that
panel exceeded its authority in not ordering otherwise.
      The judgment is affirmed.
      In this opinion the other judges concurred.
  1
   ‘‘ ‘A submission is deemed restricted only if the agreement contains
express language restricting the breadth of issues, reserving explicit rights,
or conditioning the award on court review.’ ’’ Board of Education v. New
Milford Education Assn., supra, 331 Conn. 531.